DETAILED ACTION
This action is responsive to the communication filed on 04/15/21
Claims 1, 8 and 16 have been amended.
No claims have been added and/or canceled.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 04/15/21 have been fully considered but they are not persuasive. In response to applicants argument that the cited prior art fails to disclose or reasonably suggest “determining that a triggering event occurs and receiving instructions from the network pertaining to execution of the adaptive streaming session in response to the determination that a triggering event occurs”, the examiner respectfully disagrees.
Applicant submits that Koster describes that the monitoring system is monitoring changes in the QoS level of streaming paths and triggering an update to quality metrics, where in contrast with the present amended claims the monitoring entity is triggering the update to the quality metrics and not the user device. However, Koster further discloses when the client receives the manifest file, it triggers the streaming control channel client .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koster et al (US Pub. No. 2015/0334153 herein after “Koster”) and Choudhury et al (US Pub. No. 2011/0093605 herein after “Choudhury”).

As per claim 1, and similarly claim 8 and 16, Koster discloses a method comprising:
connecting to a network, with a modem of a user device, over a communication interface (Koster, see FIG. 1…network connection 114);
receiving, by the user device and via the modem, context information from the network, wherein the context information pertains to a link state between the user device and a device to provide a streaming media (Koster, para[0014-0016] collecting quality metrics associated with one or more paths between said client and one or more streaming servers, providing the content processing device with the…quality metrics are measured network parameters…the quality metrics may be provided from the network to the client);
calculating, by the user device, based on the context information, a value for a dynamic parameter pertaining to an adaptive streaming session, wherein the dynamic parameter pertains to a selection of a segment of data having a particular bit-rate, from a plurality of differently encoded segments of data (Koster, para[0002,0019,0039,0067-0078] determining one or more configuration parameters on the basis of said at least part of said quality metrics, said one or more configuration parameters may comprise at least one segment request parameter, segment request function may select from the manifest file segments associated with the requested representation…a representation may relate to different variants of the content signal, different video and/or audio qualities (e.g. SD/HD, bitrates, etc.)); and
providing, by the user device, the streaming media to a user of the user device based on the value for the dynamic parameter (Koster, para[0014,0033, 0071] receive segments from one or more streaming servers), and 
determining that a triggering event occurs and receiving instructions from the network pertaining to execution of the adaptive streaming session in response to the determination that the triggering event occurs (Koster, para[0163] .
Koster does not disclose receiving prediction information pertaining to connection information; calculating, by the user device, based on the context information and the prediction information, a value for a dynamic parameter pertaining to an adaptive streaming session and wherein the dynamic parameter is used to select a segment of data having a particular bit-rate.
However, Choudhury discloses connecting to a network, with a modem of a user device, over a communication interface (Choudhury, para[0027] modem 320 serves to provide a data link through which the mobile terminal can communicate with the media server); receiving, context information from the network (Choudhury, para[0029,0032] the adaptive stream manager 336 monitors the mobile terminal and network status, including the sensors 340), 
receiving prediction information pertaining to connection information and calculating based on the context information received from the network and the prediction information, a value for a dynamic parameter pertaining to an adaptive streaming session, wherein the dynamic parameter is used to select a segment of data having a particular bit-rate, from a plurality of differently encoded segments of data (Choudhury, para[0021,0032-0036] allows the device to request different segments of the same file depending on the detected parameters of the user's device. Because different segments may require more or less bandwidth, or have more or less resolution, the system can determine the best quality segment to play for the user; 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Choudhury’s teaching of Adaptively Streaming Multimedia into Koster’s teaching of Low-Latency Streaming because one of the ordinary skill in the art would have been motivated to adapt the received content based on various conditions including terminal speed, direction and/or acceleration.

As per claim 2, and similarly claim 9 and 17, Koster discloses the method of claim 1, wherein the context information includes information pertaining to at least one of received signal strength by the user device, a protocol used by the user device, a wireless standard used by the user device, or a signal-to-noise ratio (Koster, para[0087,0101]).

As per claim 3 and similarly claim 10 and 18, Koster does not disclose the method of claim 1, wherein the context information includes information pertaining to at least one of position information pertaining to the user device, traffic information pertaining to traffic statistics of the adaptive streaming session, or motion information pertaining to the user device.
However, Choudhury discloses wherein the context information includes at least one of position information pertaining to the user device, traffic information pertaining to traffic statistics of the adaptive streaming session, or motion information pertaining to the user device (Choudhury, para[0032-0033]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Choudhury’s teaching of Adaptively Streaming Multimedia into Koster’s teaching of Low-Latency Streaming because one of the ordinary skill in the art would have been motivated to adapt the received content based on various conditions including terminal speed, direction and/or acceleration.

As per claim 4 and similarly claim 11, Koster does not disclose the method of claim 1, wherein the prediction information at least partially pertains to a predicted location towards which the user is traveling and network conditions associated with the predicted location.
However, Choudhury discloses receiving, in response to receiving the request, prediction information, wherein the prediction information pertains to a predicted location towards which the user is traveling and network conditions associated with the predicted location (Choudhury, para[0032-0033]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Choudhury’s teaching of Adaptively Streaming Multimedia into Koster’s teaching of Low-Latency Streaming because one of the ordinary skill in the art would have been motivated to adapt the received content based on various conditions including terminal speed, direction and/or acceleration.

As per claim 5, Koster discloses the method of claim 1, further comprising:
selecting an initial codec based on the value for the dynamic parameter (Koster, para[0089,0101]).

As per claim 6 and similarly claim 19, Koster discloses the method of claim 1, further comprising: storing historical information pertaining to previous adaptive streaming sessions, the historical information comprises information pertaining to the user’s previous streaming activity using the user device; and using the historical information as a basis to generate the prediction information that pertains to the adaptive streaming session(Koster, para[0100]; Choudhury, para[0033,0039]).

As per claim 12, Koster discloses the user device of claim 8, wherein the software includes a media player, and the media player includes an adaptive streaming algorithm that calculates the value for the dynamic parameter (Koster, para[0074]).

As per claim 13, Koster discloses the user device of claim 8, wherein each of the values includes an upper bound value and a lower bound value, and wherein one of the values indicates a time to refill a buffer (Koster, para[0023]).

As per claim 15, Koster discloses the user device of claim 8, further comprising: a display, and wherein the streaming media is a movie (Koster, para[0072-0074] display device... (streaming media including “a movie” is well known in the art and cannot be considered an inventive concept).

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koster and further in view of Ahola et al (US Pub. No. 20100121834 herein after “Ahola”).

As per claim 7 and similarly claim 14 and 20, Koster does not disclose the method of claim 1, further comprising: applying the context information to a weighted model, wherein the context information comprises at least a first value and a second value, and the calculating comprises: using the weighted model to calculate the value for the dynamic parameter by applying a first weight to the first value of the context information and a second weight to the second value of the context information, wherein the first value indicates a buffer level and the second value indicates a bit-rate for segments of the streaming media to download.
However, Ahola discloses applying the context information to a weighted model, wherein the context information comprises at least a first value and a second value, and the calculating comprises: using the weighted model to calculate the value for the dynamic parameter by applying a first weight to the first value of the context information and a second weight to the second value of the context information, wherein the first value indicates a buffer level and the second value indicates a bit-rate for segments of the streaming media to download (Ahola, para[0044]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Ahola’s teaching of a Method and Apparatus for Quality Ranking of Media into Koster and Choudhury’s teaching because one of the ordinary skill in the art would have been motivated to provide the best quality media. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     /NATISHA D COX/Primary Examiner, Art Unit 2448